

FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT, dated this _____ day of April 2014, is made by and between The
Connecticut Water Company, a Connecticut corporation having its principal place
of business in Clinton, Connecticut (“Company”), Connecticut Water Service,
Inc., a Connecticut corporation and holder of all of the outstanding capital
stock of Company (“Parent”), and ______________, a resident of ___________,
Connecticut (“Employee”),


W I T N E S S E T H:


WHEREAS, the Employee, Company and Parent entered into an amended and restated
Employment Agreement in December 2008; and


WHEREAS, the parties wish to amend the Agreement in the particulars set forth
below;


NOW, THEREFORE, Company, Parent and Employee agree as follows:


1.Subparagraph (g) of Paragraph 5 of the Agreement entitled “Stay-on Bonus” is
hereby deleted in its entirety.


2.    Except as hereinabove modified and amended, the Agreement shall remain in
full force and effect.


IN WITNESS WHEREOF, Company and Parent have caused this Agreement to be executed
by an authorized officer, and Employee has hereunto set Employee’s hand.


THE CONNECTICUT WATER COMPANY

                        By                             
Date
                        CONNECTICUT WATER SERVICE, INC.

                        By                             
Date


Date                        Executive

